SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

306
CA 16-01219
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


CLAIRE MCCORMACK, INDIVIDUALLY, AND AS EXECUTOR
OF THE ESTATE OF JOSEPH W. LAMANNA, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

UNIVERSITY OF ROCHESTER, DEFENDANT-APPELLANT,
WESTFALL CARDIOLOGY, LLP, AND ADEL B. SOLIMAN, M.D.,
DEFENDANTS.
(APPEAL NO. 2.)


OSBORN, REED & BURKE, LLP, ROCHESTER (KATHLEEN B. BENESH OF COUNSEL),
FOR DEFENDANT-APPELLANT UNIVERSITY OF ROCHESTER.

DOMINIC PELLEGRINO, ROCHESTER, FOR PLAINTIFF-RESPONDENT.

BROWN GRUTTADARO GAUJEN & PRATO, LLC, ROCHESTER (WILLIAM KALISH OF
COUNSEL), FOR DEFENDANTS WESTFALL CARDIOLOGY, LLP AND ADEL B. SOLIMAN,
M.D.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), rendered October 27, 2015. The order denied the
motion of defendant University of Rochester for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court